Execution Version

 

 

Exhibit 10.2

 

 

ThermoGenesis Corp.

 

INVESTORS’ RIGHTS AGREEMENT

 

THIS INVESTORS’ RIGHTS AGREEMENT is made as of the 7th day of July 2017, by and
among ThermoGenesis Corp., a Delaware corporation (the “Company”), and each of
the investors listed on Schedule A hereto, each of which is referred to in this
Agreement as an “Investor.”

 

RECITALS

 

WHEREAS, the Company and SynGen Inc., a Delaware corporation (“SynGen”), are
parties to the Asset Acquisition Agreement of even date herewith (the
“Acquisition Agreement”) pursuant to which the Company will issue to SynGen
twenty percent (20%) of the fully-diluted capital stock of the Company in the
form of shares of Common Stock (as defined below);

 

WHEREAS, the shares of Common Stock issued to SynGen pursuant to the Acquisition
Agreement will subsequently be distributed by SynGen to the Investors in
connection with the subsequent liquidation of SynGen; and

 

WHEREAS, the Investors and the Company hereby agree that this Agreement shall
govern the rights of the Investors to cause the Company to register shares of
Common Stock issued to the Investors, to receive certain information from the
Company, and to participate in future equity offerings by the Company, and shall
govern certain other matters as set forth in this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.              Definitions. For purposes of this Agreement:

 

1.1     “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including without limitation any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.

 

1.2     “Bay City Director” means any director of the Company that Bay City
Capital Fund V, L.P. or its Affiliates are entitled to designate pursuant to the
Voting Agreement, of even date herewith, among the Company and each holder of
the Company’s Common Stock listed on Schedule A thereto (the “Voting
Agreement”).

 

1.3     “Certificate of Incorporation” means the Company’s Certificate of
Incorporation, as the same may be amended, restated or otherwise modified from
time to time.

 

 


--------------------------------------------------------------------------------

 

 

1.4     “Common Stock” means shares of the Company’s common stock, par value
$0.001 per share.

 

1.5     “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but excluding Options.

 

1.6     “Damages” means any loss, damage, claim or liability (joint or several)
to which a party hereto may become subject under the Securities Act, the
Exchange Act, or other federal or state law, insofar as such loss, damage, claim
or liability (or any action in respect thereof) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.

 

1.7     “Debt Security” means any indebtedness or evidence of indebtedness that
is convertible into or exchangeable for capital stock of the Company or any
subsidiary thereof.

 

1.8     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

1.9     “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; or (ii) a registration relating to an
SEC Rule 145 transaction.

 

1.10     “Exempted Securities” means (i) the following shares of Common Stock
and (ii) shares of Common Stock issued pursuant to the following Options and
Convertible Securities:

 

 

(1)

shares of Common Stock, Options or Convertible Securities issued as a dividend
or distribution on Common Stock; or

 

 

(2)

shares of Common Stock or Options issued to employees or directors of, or
consultants or advisors to, the Company or any of its subsidiaries pursuant to a
plan, agreement or arrangement approved by the Board of Directors of the
Company, including the Bay City Director (which approval will not be
unreasonably withheld); or

 

 

(3)

shares of Common Stock, Options or Convertible Securities issued as an “equity
kicker” or other consideration in any loan transaction (so long as the loan is
not convertible) or in any other transaction that is not primarily for financing
purposes; provided, however, that such shares shall only be “Exempted
Securities” to the extent the aggregate amount of all such shares issued as
“Exempted Securities” under this subsection (3) equals no more than five percent
(5%) of the issued and outstanding capital stock of the Company as of the date
hereof; or

 

 
2

--------------------------------------------------------------------------------

 

 

 

(4)

shares of Common Stock, Options or Convertible Securities issued in connection
with any joint venture, licensing transaction, or other strategic transaction of
the Company that is not primarily a financing transaction of the Company;
provided, however, that such shares shall only be “Exempted Securities” to the
extent the aggregate amount of all such shares issued as “Exempted Securities”
under this subsection (4) equals no more than five percent (5%) of the issued
and outstanding capital stock of the Company as of the date hereof; or

 

 

(5)

shares of Common Stock, Options, or Convertible Securities issuable upon
conversion, exchange, or exercise of any Exempted Securities in accordance with
the terms of such Exempted Securities.

 

1.11     “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

 

1.12     “GAAP” means generally accepted accounting principles in the United
States.

 

1.13     “Holder” means any holder of Registrable Securities who is a party to
this Agreement.

 

1.14     “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

 

1.15     “Initiating Holders” means, collectively, Holders who properly initiate
a registration request under this Agreement.

 

1.16     “IPO” means the Company’s first underwritten public offering of its
Common Stock under the Securities Act or the equivalent laws governing the
registration of securities in China (including Hong Kong); provided, however,
that any registration of securities in China shall be on the Shanghai Stock
Exchange, Shenzhen Stock Exchange or the Main Board of the Stock Exchange of
Hong Kong Limited (each, a “Qualified China Exchange”).

 

 
3

--------------------------------------------------------------------------------

 

 

1.17     “National Securities Exchange” means a securities exchange that is
registered with the SEC under the Exchange Act.

 

1.18     “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.

 

1.19     “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

 

1.20     “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

1.21     “Registrable Securities” means (i) any Common Stock held by the
Investor; (ii) any Common Stock issued or issuable (directly or indirectly) upon
conversion and/or exercise of any other securities of the Company, acquired by
the Investors after the date hereof; and (iii) any Common Stock issued as (or
issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the shares referenced in clause (i) above;
excluding in all cases, however, (x) any Registrable Securities sold by a Person
in a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Subsection 6.1, (y) for purposes of Section 2 any shares
for which registration rights have terminated pursuant to Subsection 2.13 of
this Agreement, and (z) any shares held by any Holder if Rule 144 or another
similar exemption under the Securities Act is available for the sale of all of
such Holder’s shares without registration in a single transaction; unless, to
the extent such sale is restricted by any “Market Standoff” restrictions
including the provision set forth in Subsection 2.11 of this Agreement.

 

1.22     “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to the then exercisable and/or convertible
securities that are Registrable Securities.

 

1.23     “Restricted Securities” means the securities of the Company required to
bear the legend set forth in Subsection 2.12(b) hereof.

 

1.24     “SEC” means the Securities and Exchange Commission.

 

1.25     “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

 

1.26     “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

 

1.27     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

 
4

--------------------------------------------------------------------------------

 

 

1.28     “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Subsection 2.6.

 

1.29     “Qualified Merger” means a merger of the Company with a publicly traded
corporation as a result of which (i) the common equity of the surviving
corporation issued to the holders of capital stock of the Company will be quoted
on or listed for trading on a National Securities Exchange or a Qualified China
Exchange and will be freely tradable without restriction (except for any
limitations due to the “market standoff” provisions set forth in this Agreement
and that certain Right of Co-Sale Agreement, dated on or about the date hereof,
among the Company, the Investors (as defined therein) listed on Schedule A
thereto and the Key Holders (as defined therein) listed on Schedule B thereto);
and (ii) the aggregate market value of the voting and non-voting common equity
held by non-affiliates of such surviving corporation will be at least $50
million.

 

1.30      “Qualified Public Offering” means the sale of shares of Common Stock
to the public at a price of at least $2 per share (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Common Stock), in a public offering
on a National Securities Exchange pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or on a Qualified China
Exchange under the equivalent laws governing the registration of securities in
China (including Hong Kong), resulting in at least $20,000,000 of gross proceeds
to the Company.

 

2.            Registration Rights. The Company covenants and agrees as follows:

 

2.1     Demand Registration.

 

(a)     [intentionally left blank]

 

(b)     Form S-3 Demand. If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of at least
thirty percent (30%) of the Registrable Securities then outstanding that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of such Holders having an anticipated aggregate offering
price of at least $5 million, then the Company shall (i) within ten (10) days
after the date such request is given, give notice thereof (the “Demand Notice”)
to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by the Initiating Holders, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Subsection 2.1(c) and Subsection 2.3.

 

(c)     Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection 2.1 a certificate
signed by the Company’s President stating that in the good faith judgment of the
Company’s Board of Directors it would be materially detrimental to the Company
and its stockholders for such registration statement to either become effective
or remain effective for as long as such registration statement otherwise would
be required to remain effective, because such action would (i) materially
interfere with a significant acquisition, corporate reorganization, or other
similar transaction involving the Company; (ii) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act, then the Company shall
have the right to defer taking action with respect to such filing for a period
of not more than one hundred twenty (120) days after the request of the
Initiating Holders is given; provided, however, that the Company may not invoke
this right more than once in any twelve (12) month period; and provided further
that the Company shall not register any securities for its own account or that
of any other stockholder during such one hundred twenty (120) day period other
than an Excluded Registration.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1(b): (i) during the period
that is thirty (30) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is ninety (90) days after the effective
date of, a Company-initiated registration, provided, that the Company is
actively employing in good faith commercially reasonable efforts to cause such
registration statement to become effective; or (ii) if the Company has effected
two registrations pursuant to Subsection 2.1(b) within the twelve (12) month
period immediately preceding the date of such request. A registration shall not
be counted as “effected” for purposes of this Subsection 2.1(d) until such time
as the applicable registration statement has been declared effective by the SEC,
unless the Initiating Holders withdraw their request for such registration,
elect not to pay the registration expenses therefor, and forfeit their right to
one demand registration statement pursuant to Subsection 2.6, in which case such
withdrawn registration statement shall be counted as “effected” for purposes of
this Subsection 2.1(d).

 

2.2     Company Registration. If the Company proposes to register (including,
for this purpose, a registration effected by the Company for stockholders other
than the Holders) any of its securities under the Securities Act in connection
with the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Subsection 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Subsection 2.2 before the effective date
of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Subsection 2.6.

 

2.3           Underwriting Requirements.

 

(a)     If, pursuant to Subsection 2.1, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Subsection 2.1, and the Company shall include such information in
the Demand Notice. The underwriter(s) will be selected by the Initiating
Holders, subject only to the reasonable approval of the Company. In such event,
the right of any Holder to include such Holder’s Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company as
provided in Subsection 2.4(e)) enter into an underwriting agreement in customary
form with the underwriter(s) selected for such underwriting. Notwithstanding any
other provision of this Subsection 2.3, if the managing underwriter(s) advise(s)
the Initiating Holders in writing that marketing factors require a limitation on
the number of shares to be underwritten, then the Initiating Holders shall so
advise all Holders of Registrable Securities that otherwise would be
underwritten pursuant hereto, and the number of Registrable Securities that may
be included in the underwriting shall be allocated among such Holders of
Registrable Securities, including the Initiating Holders, in proportion (as
nearly as practicable) to the number of Registrable Securities owned by each
Holder or in such other proportion as shall mutually be agreed to by all such
selling Holders; provided, however, that the number of Registrable Securities
held by the Holders to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     In connection with any offering involving an underwriting of shares of
the Company’s capital stock pursuant to Subsection 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable) to the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders.
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering, or (ii) the number of Registrable Securities included in the
offering be reduced below twenty-five percent (25%) of the total number of
securities included in such offering, unless such offering is the IPO, in which
case the selling Holders may be excluded further if the underwriters make the
determination described above and no other stockholder’s securities are included
in such offering. For purposes of the provision in this Subsection 2.3(b)
concerning apportionment, for any selling Holder that is a partnership, limited
liability company, or corporation, the partners, members, retired partners,
retired members, stockholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.

 

(c)     For purposes of Subsection 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Subsection 2.3(a), fewer than twenty-five percent (25%) of the
total number of Registrable Securities that Holders have requested to be
included in such registration statement are actually included.

 

 
7

--------------------------------------------------------------------------------

 

 

2.4       Obligations of the Company. Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a)     prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such registration statement to become effective and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, keep
such registration statement effective for a period of up to one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Holder refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to ninety (90) days, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold;

 

(b)     prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(c)     furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

(d)     use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 

(e)     in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the underwriter(s) of such offering;

 

 
8

--------------------------------------------------------------------------------

 

 

(f)     use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a National
Securities Exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

 

(g)     provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(h)     promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(i)     notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(j)     after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

2.5         Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities.

 

2.6        Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $50,000.00, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Subsection 2.1 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to
Subsection 2.1(b); provided further that if, at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition,
business, or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness after
learning of such information then the Holders shall not be required to pay any
of such expenses and shall not forfeit their right to one registration pursuant
to Subsection 2.1(b). All Selling Expenses relating to Registrable Securities
registered pursuant to this Section 2 shall be borne and paid by the Holders pro
rata on the basis of the number of Registrable Securities registered on their
behalf.

 

 
9

--------------------------------------------------------------------------------

 

 

2.7          Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 2.

 

2.8           Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

 

(a)     To the extent permitted by law, the Company will indemnify and hold
harmless each selling Holder, and the partners, members, officers, directors,
and stockholders of each such Holder; legal counsel and accountants for each
such Holder; any underwriter (as defined in the Securities Act) for each such
Holder; and each Person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
the Company will pay to each such Holder, underwriter, controlling Person, or
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Subsection 2.8(a) shall not apply
to amounts paid in settlement of any such claim or proceeding if such settlement
is effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

(b)     To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsection
2.8(b) and Subsection 2.8(d) exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud or willful misconduct by such Holder.

 

 
10

--------------------------------------------------------------------------------

 

 

(c)     Promptly after receipt by an indemnified party under this Subsection 2.8
of notice of the commencement of any action (including any governmental action)
for which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Subsection 2.8, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Subsection 2.8.

 

(d)     To provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any party otherwise entitled
to indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.8 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection 2.8
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection 2.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Subsection 2.8(d), when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.8(b), exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.

 

 
11

--------------------------------------------------------------------------------

 

 

(e)     Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.

 

2.9          Reports Under Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:

 

(a)     make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144, at all times after the
effective date of the registration statement filed by the Company for the IPO;

 

(b)     use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and

 

(c)     furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies);
and (ii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration (at any time after the Company has become
subject to the reporting requirements under the Exchange Act) or pursuant to
Form S-3 (at any time after the Company so qualifies to use such form).

 

 
12

--------------------------------------------------------------------------------

 

 

2.10     Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holders of a majority of the Registrable Securities then outstanding, enter
into any agreement with any holder or prospective holder of any securities of
the Company that would allow such holder or prospective holder to include such
securities in any registration unless, under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the number of the Registrable Securities of the Holders that are
included.

 

2.11     “Market Stand off” Agreement. Each Holder hereby agrees that it will
not, without the prior written consent of the managing underwriter, during the
period commencing on the date of the final prospectus relating to the
registration by the Company of its Common Stock or any other equity securities
under the Securities Act for the first to occur of (i) a Qualified Public
Offering; or (ii) a Qualified Merger, and ending on the date specified by the
Company and the managing underwriter (such period not to exceed one hundred
eighty (180) days), (i) lend; offer; pledge; sell; contract to sell; sell any
option or contract to purchase; purchase any option or contract to sell; grant
any option, right, or warrant to purchase; or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable (directly or indirectly) for Common Stock
held immediately before the effective date of the registration statement for
such offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or other securities, in cash,
or otherwise. The foregoing provisions of this Subsection 2.11 shall apply only
to the first to occur of a Qualified Public Offering or Qualified Merger, shall
not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement, or the transfer of any shares to any trust for the
direct or indirect benefit of the Holder or the immediate family of the Holder,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, and shall be applicable to the Holders only
if all officers and directors and all stockholders individually owning more than
one percent (1%) of the Company’s outstanding Common Stock (on an as-converted,
fully-diluted basis) are similarly bound. The underwriters in connection with
such registration are intended third party beneficiaries of this Subsection 2.11
and shall have the right, power, and authority to enforce the provisions hereof
as though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Subsection 2.11 or that are
necessary to give further effect thereto.

 

2.12     Restrictions on Transfer.

 

(a)     The Registrable Securities shall not be sold, pledged, or otherwise
transferred, and the Company shall not recognize and shall issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Agreement, which
conditions are intended to ensure compliance with the provisions of the
Securities Act. A transferring Holder will cause any proposed purchaser,
pledgee, or transferee of the Registrable Securities held by such Holder to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)     Each certificate or instrument representing (i) the Registrable
Securities, and (ii) any other securities issued in respect of the securities
referenced in clause (i), upon any stock split, stock dividend,
recapitalization, merger, consolidation, or similar event, shall (unless
otherwise permitted by the provisions of Subsection 2.12(c)) be stamped or
otherwise imprinted with a legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Subsection 2.12.

 

(c)     The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a “no action” letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Subsection 2.12. Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to SEC Rule
144, the appropriate restrictive legend set forth in Subsection 2.12(b), except
that such certificate shall not bear such restrictive legend if, in the opinion
of counsel for such Holder and the Company, such legend is not required in order
to establish compliance with any provisions of the Securities Act.

 

 
14

--------------------------------------------------------------------------------

 

 

2.13     Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsection 2.1 or Subsection 2.2 shall terminate upon the earlier to occur
of:

 

(a)     the fifth (5th) anniversary of a Qualified Public Offering or;

 

(b)     the consummation of a Qualified Merger.

 

2.14     Registration in China. Notwithstanding anything to the contrary in this
Section 2, if the Company registers or intends to register the Common Stock on a
Qualified China Exchange, the parties shall, in good faith, negotiate and agree
to follow equivalent (to the extent possible) procedures for a public offering
conducted on and pursuant to the laws applicable to such exchange. For avoidance
of doubt, notwithstanding anything to the contrary in this Agreement, any
registration of the Common Stock on a securities exchange that is not a National
Securities Exchange may only be conducted on a Qualified China Exchange.

 

3.             Information Rights.

 

3.1     Delivery of Financial Statements. So long as the Investors or their
Affiliates own, in the aggregate, at least five percent (5%) of the Company’s
outstanding Common Stock (on an as-converted basis), the Company shall deliver
to each Investor, provided that the Board of Directors has not reasonably
determined that such Investor is a competitor of the Company:

 

(a)     as soon as practicable, but in any event within one hundred twenty (120)
days after the end of each fiscal year of the Company, (i) a balance sheet as of
the end of such year, (ii) statements of income and of cash flows for such year,
and a comparison between (x) the actual amounts as of and for such fiscal year
and (y) the comparable amounts for the prior year and as included in the Budget
(as defined in Subsection 3.1(c)) for such year, with an explanation of any
material differences between such amounts and a schedule as to the sources and
applications of funds for such year, and (iii) a statement of stockholders’
equity as of the end of such year, all such financial statements audited and
certified by independent public accountants of regionally recognized standing
selected by the Company if requested by the Board of Directors;

 

(b)     as soon as practicable, but in any event within forty-five (45) days
after the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and a statement of stockholders’ equity
as of the end of such fiscal quarter, all prepared in accordance with GAAP
(except that such financial statements may (i) be subject to normal year-end
audit adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP); and

 

(c)     as soon as practicable, but in any event thirty (30) days before the end
of each fiscal year, a budget and annual operating plan for the next fiscal year
(collectively, the “Budget”), prepared on a monthly basis, including balance
sheets, income statements, and statements of cash flow for such months and,
promptly after prepared, any other budgets or revised budgets prepared by the
Company.

 

 
15

--------------------------------------------------------------------------------

 

 

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period, the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.

 

Notwithstanding anything else in this Subsection 3.1 to the contrary, the
Company may cease providing the information set forth in this Subsection 3.1
during the period starting with the date thirty (30) days before the Company’s
good-faith estimate of the date of filing of a registration statement if it
reasonably concludes it must do so to comply with the SEC rules applicable to
such registration statement and related offering; provided that the Company’s
covenants under this Subsection 3.1 shall be reinstated at such time as the
Company is no longer actively employing its commercially reasonable efforts to
cause such registration statement to become effective.

 

3.2     Inspection. So long as the Investors or their Affiliates own, in the
aggregate, at least five percent (5%) of the Company’s outstanding Common Stock
(on an as-converted basis), the Company shall permit each Investor, at such
Investor’s expense, to visit and inspect the Company’s properties; examine its
books of account and records; and discuss the Company’s affairs, finances, and
accounts with its officers, during normal business hours of the Company as may
be reasonably requested by the Investor; provided, however, that the Company
shall not be obligated pursuant to this Subsection 3.2 to provide access to any
information that it reasonably and in good faith considers to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to the Company) or the disclosure of which would
adversely affect the attorney-client privilege between the Company and its
counsel.

 

3.3     Termination of Information Rights. The covenants set forth in
Subsection 3.1 and Subsection 3.2 shall terminate and be of no further force or
effect (i) immediately before the consummation of the Qualified Public Offering
or a Qualified Merger, whichever event occurs first.

 

3.4     Confidentiality. Each Investor agrees that such Investor will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Company) any confidential information obtained
from the Company pursuant to the terms of this Agreement (including notice of
the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Subsection 3.4 by such Investor),
(b) is or has been independently developed or conceived by the Investor without
use of the Company’s confidential information, or (c) is or has been made known
or disclosed to the Investor by a third party without a breach of any obligation
of confidentiality such third party may have to the Company; provided, however,
that an Investor may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any prospective purchaser of any Registrable Securities from
such Investor, if such prospective purchaser agrees to be bound by the
provisions of this Subsection 3.4; (iii) to any existing or prospective
Affiliate, partner, member, stockholder, or wholly owned subsidiary of such
Investor in the ordinary course of business, provided that such Investor informs
such Person that such information is confidential and directs such Person to
maintain the confidentiality of such information; or (iv) as may otherwise be
required by law, provided that the Investor promptly notifies the Company of
such disclosure and takes reasonable steps to minimize the extent of any such
required disclosure.

 

 
16

--------------------------------------------------------------------------------

 

 

4.             Rights to Future Stock Issuances.

 

4.1     Right of First Offer. Subject to the terms and conditions of this
Subsection 4.1 and applicable securities laws, if the Company proposes to offer
or sell any New Securities, the Company shall first offer such New Securities to
each Investor so long as the Investors or their Affiliates own, in the
aggregate, at least two percent (2%) of the Company’s outstanding Common Stock
(on an as-converted basis).

 

(a)     The Company shall give notice (the “Offer Notice”) to each holder of
Common Stock stating (i) its bona fide intention to offer such New Securities,
(ii) the number of such New Securities to be offered, and (iii) the price and
terms, if any, upon which it proposes to offer such New Securities.

 

(b)     By notification to the Company within twenty (20) days after the Offer
Notice is given, each holder of Common Stock may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to that
portion of such New Securities which equals the proportion that the number of
shares of Common Stock held by such holder of Common Stock bears to the total
number of shares of Common Stock of the Company which are then outstanding. At
the expiration of such twenty (20) day period, the Company shall promptly notify
each holder of Common Stock that elects to purchase or acquire all the shares
available to it (each, a “Fully Exercising Investor”) of any other holder’s
failure to do likewise. During the ten (10) day period commencing after the
Company has given such notice, each Fully Exercising Investor may, by giving
notice to the Company, elect to purchase or acquire, in addition to the number
of shares specified above, up to that portion of the New Securities for which
the holders of Common Stock were entitled to subscribe but that were not
subscribed for by such holders of Common Stock which is equal to the proportion
of the number of shares of Common Stock then held, by such Fully Exercising
Investor bears to the number of shares of Common Stock then held, by all Fully
Exercising Investors who wish to purchase such unsubscribed shares. The closing
of any sale pursuant to this Subsection 4.1(b) shall occur within the later of
ninety (90) days of the date that the Offer Notice is given and the date of
initial sale of New Securities pursuant to Subsection 4.1(c).

 

(c)     If all New Securities referred to in the Offer Notice are not elected to
be purchased or acquired as provided in Subsection 4.1(b), the Company may,
during the ninety (90) day period following the expiration of the periods
provided in Subsection 4.1(b), offer and sell the remaining unsubscribed portion
of such New Securities to any Person or Persons at a price not less than, and
upon terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Investors in accordance with this Subsection 4.1.

 

 
17

--------------------------------------------------------------------------------

 

 

(d)     The right of first offer in this Subsection 4.1 shall not be applicable
to (i) Exempted Securities; and (ii) shares of Common Stock issued in the IPO.

 

4.2     Termination. The covenants set forth in Subsection 4.1 shall terminate
and be of no further force or effect immediately before the consummation of a
Qualified Public Offering or a Qualified Merger.

 

5.             Additional Covenants.

 

5.1     Insurance. The Company shall use its commercially reasonable efforts to
obtain from financially sound and reputable insurers directors and officers
liability insurance, with a limit not less than $1,000.000.00 per individual and
$2,000.000.00 in the aggregate.

 

5.2     Employee Agreements. The Company will cause each person now or hereafter
employed by it or by any subsidiary (or engaged by the Company or any subsidiary
as a consultant/independent contractor) with access to confidential information
and/or trade secrets to enter into a nondisclosure and proprietary rights
assignment substantially in the form approved by the Board of Directors.

 

5.3     Matters Requiring Investor Director Approval. So long as Bay City
Capital Fund V, L.P. or its Affiliates are entitled to designate a Bay City
Director pursuant to the Voting Agreement, the Company hereby covenants and
agrees with each of the Investors that it shall not, without approval of the Bay
City Director create, or authorize the creation of, or issue, or authorize the
issuance of any Debt Security, or permit any subsidiary to take any such action
with respect to any Debt Security, if the aggregate indebtedness of the Company
and its subsidiaries for borrowed money following such action would exceed
$5,000,000, except for a working capital line of credit entered into in the
ordinary course of business and approved by a majority of the Board of
Directors;

 

5.4     Board Matters. Unless otherwise determined by the vote of a majority of
the directors then in office, the Board of Directors shall meet at least
quarterly in accordance with an agreed-upon schedule. The Company shall
reimburse the nonemployee directors for all reasonable out-of-pocket travel
expenses incurred (consistent with the Company’s travel policy) in connection
with attending meetings of the Board of Directors.

 

5.5     Successor Indemnification. If the Company or any of its successors or
assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, its Certificate of Incorporation, or
elsewhere, as the case may be.

 

5.6     Termination of Covenants. The covenants set forth in this Section 5
shall terminate and be of no further force or effect immediately (i) before the
consummation of the Qualified Public Offering or Qualified Merger, whichever
event occurs first, or (ii) if sooner, the date on which Investors and their
Affiliates cease to own, in the aggregate, at least five percent (5%) of the
Company’s outstanding Common Stock (on an as-converted basis).

 

 
18

--------------------------------------------------------------------------------

 

 

6.            Miscellaneous.

 

6.1     Successors and Assigns. The rights under this Agreement may be assigned
(but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s
Immediate Family Member or trust for the benefit of an individual Holder or one
or more of such Holder’s Immediate Family Members; or (iii) after such transfer,
holds shares of Registrable Securities (as adjusted for any stock split, stock
dividend, combination, or other recapitalization or reclassification effected
after the date hereof) constituting at least five percent (5%) of the Company’s
Common Stock; provided, however, that (x) the Company is, within a reasonable
time after such transfer, furnished with written notice of the name and address
of such transferee and the Registrable Securities with respect to which such
rights are being transferred; and (y) such transferee agrees in a written
instrument delivered to the Company to be bound by and subject to the terms and
conditions of this Agreement, including the provisions of Subsection 2.11. For
the purposes of determining the number of shares of Registrable Securities held
by a transferee, the holdings of a transferee (1) that is an Affiliate or
stockholder of a Holder; (2) who is a Holder’s Immediate Family Member; or (3)
that is a trust for the benefit of an individual Holder or such Holder’s
Immediate Family Member shall be aggregated together and with those of the
transferring Holder; provided further that all transferees who would not qualify
individually for assignment of rights shall have a single attorney-in-fact for
the purpose of exercising any rights, receiving notices, or taking any action
under this Agreement. The terms and conditions of this Agreement inure to the
benefit of and are binding upon the respective successors and permitted
assignees of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.

 

6.2     Governing Law. This Agreement shall be governed by the internal law of
the State of Delaware.

 

6.3     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

6.4     Titles and Subtitles. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.5     Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the party to be
notified; (ii) when sent, if sent by electronic mail or facsimile during the
recipient’s normal business hours, and if not sent during normal business hours,
then on the recipient’s next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the President, in
the case of the Company, or to such email address, facsimile number, or address
as subsequently modified by written notice given in accordance with this
Subsection 6.5. If notice is given to the Company, a copy shall also be sent to

 

 
19

--------------------------------------------------------------------------------

 

 

Foley & Lardner LLP

100 North Tampa Street, Suite 2700

Tampa, Florida 33602-5810

Attention: Curt Creely

Email: ccreely@foley.com

Facsimile: (813) 221-4210

 

and if notice is given to the Investors, a copy shall also be given to

 

Stradling Yocca Carlson & Rauth

Attention: Michael L. Lawhead

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Email: mlawhead@sycr.com

Facsimile: (949) 725-5277

 

6.6     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding; provided that the Company may in its
sole discretion waive compliance with Subsection 2.12(c) (and the Company’s
failure to object promptly in writing after notification of a proposed
assignment allegedly in violation of Subsection 2.12(c) shall be deemed to be a
waiver); and provided further that any provision hereof may be waived by any
waiving party on such party’s own behalf, without the consent of any other
party. Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereof may not be waived with respect
to any Investor without the written consent of such Investor, unless such
amendment, termination, or waiver applies to all Investors in the same fashion
(it being agreed that a waiver of the provisions of Section 4 with respect to a
particular transaction shall be deemed to apply to all Investors in the same
fashion if such waiver does so by its terms, notwithstanding the fact that
certain Investors may nonetheless, by agreement with the Company, purchase
securities in such transaction). The Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this Subsection 6.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

 

 
20

--------------------------------------------------------------------------------

 

 

6.7      Severability. In case any one or more of the provisions contained in
this Agreement is for any reason held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

6.8    Aggregation of Stock. All shares of Registrable Securities held or
acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

6.9      Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

6.10   Jurisdiction; Venue. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the non-exclusive jurisdiction
of, and venue in, the state courts in San Francisco County in the State of
California (or in the event of federal jurisdiction, the courts of Northern
District of California).

 

6.11   Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

[Signature Page Follows]

 

 
21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

THERMOGENESIS CORP.  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vivian Liu  

 

 

 

Vivian Liu

President

 

 

 

 

 

[Signature Page to Investors Rights Agreement]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

INVESTOR:    

 

 

 

 

 

 

 

BAY CITY CAPITAL FUND V, L.P.      

 

 

 

 

 

 

By:

Bay City Capital Management V LLC    

 

 

Its: 

General Partner  

 

 

 

 

 

 

 

By: 

Bay City Capital LLC  

 

 

Its:

Manager  

       

 

 

 

By: 

/s/ Carl Goldfischer 

 

 

 

Name:

Carl Goldfischer, MD

 

 

 

Title:

Manager & Managing Director

 

 

 

 

 

 

 

 

Address:  

 

 

 

 

 

 

 

 

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAY CITY CAPITAL FUND V CO-

INVESTMENT FUND, L.P.

 

 

 

 

 

 

 

By:

Bay City Capital Management V LLC  

 

 

Its: 

General Partner  

 

 

 

 

 

 

 

By:  

Bay City Capital LLC  

 

 

Its:

Manager  

 

 

 

 

 

 

 

 

By:

/s/ Carl Goldfischer 

 

 

 

Name:

Carl Goldfischer, MD

 

 

 

Title:

Manager & Managing Director

 

 

 

 

 

 

 

 

Address:  

 

 

 

 

 

 

 

 

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111  

  

 

 

 

[Signature Page to Investors Rights Agreement]

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Investors

 

Bay City Capital Fund V

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

Bay City Capital Fund V Co-Investment Fund, L.P.

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

 

 



 



[Schedule A to Investors Rights Agreement]